Citation Nr: 0508144	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a detached left retina, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The RO in Buffalo, New York has processed the 
claim since that time.  This case was remanded by the Board 
in December 2003; it was returned to the Board in February 
2005.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2004). 


FINDING OF FACT

The veteran has no current impairment attributable to his 
service-connected residuals of a detached left retina, other 
than retinal atrophy.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a detached left retina have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.84a, Diagnostic Codes 6011, 6079 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.   

In a March 2002 correspondence VA informed the veteran of the 
respective responsibilities of each party in obtaining 
evidence, informed him of the information and evidence 
necessary to substantiate his claim, and suggested that he 
submit pertinent evidence in his possession.  His claim was 
thereafter denied in a December 2002 rating decision.  In 
February 2003, the RO again informed the veteran of the 
information and evidence necessary to substantiate his claim, 
and advised him of each party's respective responsibility in 
obtaining evidence in connection with his claim.  In March 
2004, the RO provided the same type of notice with respect to 
the associated claim of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004), and the claim 
was reviewed in a November 2004 supplemental statement of the 
case.  

The foregoing notices substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  Further VCAA notice is not required as the veteran 
has received the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board finds that 
all relevant evidence identified by him, and for which he 
authorized VA to obtain, is on file.  The Board is unaware of 
any relevant evidence which remains outstanding.
 
In addition, he underwent a VA examination in connection with 
his appeal in May 2002.  The veteran's representative 
contends that the VA examination report is deficient because 
there is no indication that the examiner reviewed the claims 
file.  The record reflects that the RO in fact provided the 
examiner with the claims file, both in connection with the 
veteran's physical examination, and when the RO requested 
that the examiner prepare an addendum addressing whether 
certain symptoms experienced by the appellant were related to 
service.  It is clear, at least from the addendum, that the 
examiner reviewed the veteran's claims file.  The Board has 
reviewed the May 2002 examination report itself and finds 
that it is adequate for the purpose of adjudicating the 
veteran's claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
by the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the detached left retina residuals, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as described below.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2004).

Factual background

As noted in the Introduction, the veteran's period of service 
ended in October 1945.  Service connection for "retina 
detachment, lower pole, flat vision," was granted in 
November 1946.  The disorder was then evaluated as 
noncompensably disabling.  The disorder was reclassified as a 
detached left retina, and the evaluation increased to 10 
percent disabling in October 1995.  The 10 percent evaluation 
has remained in effect since.

VA outpatient treatment records for January 1995 to November 
2003 document the presence of left eye retinal atrophy 
secondary to an injury, as well as bilateral cataracts.  The 
veteran also evidenced a left posterior staphyloma.  In 
September 2001 the veteran underwent an extracapsular 
cataract extraction in his left eye with intraocular lens 
implantation.  In November 2001 he was evaluated for dizzy 
spells originating after the September 2001 surgery.  When 
further evaluated for his dizziness in December 2001 and 
January 2002, the veteran demonstrated significant nystagmus 
consistent with benign paroxysmal positional vertigo.  In 
February 2002 the veteran clarified that he was also 
experiencing intermittent double vision.  Doppler studies in 
March 2002 revealed low velocity flow in two vessels of the 
posterior circulation, and the veteran's treating clinicians 
concluded that his diplopia and dizziness were best explained 
by the presence of vertebrobasilar ischemic disease.  A 
September 2003 entry records the veteran's complaint of 
slight imbalance, which he attributed to his eyesight.

At an April 1995 VA ophthalmologic examination the examiner 
recorded a history provided by the veteran of a traumatic 
detached left retina.  The veteran's current complaints 
included slight blurring in the left eye.  Physical 
examination of the left eye revealed inferior retinal 
atrophy, as well as raising of the superior aspect of the 
retina (which the examiner believed was an artifact).  Both 
eyes demonstrated nuclear sclerosis.  A B-scan of the left 
eye revealed a significant posterior staphyloma consistent 
with the veteran's high myopic correction.  The veteran's 
best corrected distant visual acuity in the left eye was 
20/70+, and in the right eye was 20/30+.  The examiner 
essentially concluded that the veteran had not actually 
experienced a detached left retina in service, but rather 
that his staphyloma was mistaken for retinal detachment.  The 
examiner concluded that the veteran's current complaints of 
diminished visual acuity were attributable to the presence of 
early cataracts.

In a February 2002 statement the veteran explained that since 
a September 2001 eye operation, he had developed imbalance, 
dizzy spells, and double vision.  He contended that his left 
eye problem caused difficulty with traversing stairs or 
uneven surfaces, and with driving.

The veteran was afforded a VA examination in May 2002, at 
which time he reported that he was using medication for 
glaucoma.  Physical examination disclosed that he had distant 
visual acuity of 20/30 in the left eye, and of 20/50 in the 
right eye.  Physical examination of the left eye revealed the 
presence of intraocular lens, an optic nerve coloboma 
inferotemporally, and retinal atrophy secondary to a 
staphyloma.  A visual field test revealed full findings 
bilaterally.  The examiner was unable to detect any evidence 
of a past detached left retina, but concluded that the 
veteran did have an irregular optic nerve and retinal 
staphyloma.  The examiner also noted a history of glaucoma.  
In an addendum to the examination report, the examiner 
clarified that the veteran had a congenital left eye 
condition, and opined, in essence, that it was unlikely that 
a previous retinal detachment or an optic nerve coloboma were 
responsible for the veteran's complaints of imbalance, 
dizziness, and double vision.

In a March 2003 statement, the veteran indicated that he 
retired at age 62 on account of foot problems.  In another 
March 2003 statement he indicates that since the September 
2001 surgery, he developed double vision, balance problems, 
difficulty reading, and difficulty with walking and 
traversing stairs.

In a March 2003 statement, J. Dusse, M.D., indicates that his 
examination of the veteran's left eye failed to reveal any 
evidence of past retinal detachment, or any past tears, 
breaks, or holes in the retina.  The veteran exhibited left 
eye paving stone peripheral degeneration, as well as 
bilateral atrophy characteristic of a myopic choroidopathy.  
He noted that since a 2001 operation the veteran complained 
of diplopia and aniseikonia, and that the veteran still 
experienced myopia and decreased visual acuity, difficulty 
with reading, and problems with watching television.  Dr. 
Dusse noted that the veteran's diagnosed hypertension and 
vertebral basilar ischemic insufficiency could explain the 
dizziness and diplopia complaints, although the appellant 
also reported a history of chronic tinnitus with vertigo.  
Dr. Dusse reported that best corrected visual acuity in the 
right eye (which had a cataract) was 20/150, and in the left 
pseudophakic eye was 20/40.  Dr. Dusse diagnosed pseudophakia 
of the left eye with residual myopia, resulting in 
aniseikonia and anisometropia; paving stone peripheral 
retinal degeneration in the left eye; and chronic 
intermittent diplopia without signs of ocular deviation.  Dr. 
Dusse concluded that the differential diagnosis for the 
diplopia and vertigo included vertebral basilar 
insufficiency.

A June 2003 report from an orthoptist indicates that the 
veteran was referred by Dr. Dusse for intermittent left 
hypertropia.  Visual acuity in the left eye was 20/30 and in 
the right eye was 20/25.  Examination also revealed a small 
left hypertropia with a slight intermittent exotropia.  The 
orthoptist changed the veteran's prism prescription with good 
results.

In an August 2003 statement, Dr. Dusse reported that the 
veteran recently underwent cataract surgery for the right 
eye, and that following surgery visual acuity in the left eye 
was 20/30-1, and in the right eye was 20/25.  He noted that 
the veteran suffered from intermittent left hypertropia, 
which had caused some intermittent diplopia.  

In an August 2003 statement, the veteran indicated that after 
the prescription change implemented by the orthoptist, his 
dizziness symptoms resolved, and his diplopia vastly 
improved.  He indicated that he continued to experience a 
balance problem.

Analysis

The RO rated the veteran's left eye retinal detachment as 10 
percent disabling under 38 C.F.R. § 4.84a, Diagnostic Codes 
6011 and 6079.  Under Diagnostic Code 6011, a maximum 10 
percent evaluation is warranted for localized scars, atrophy, 
or irregularities of the retina, with irregular, duplicated 
enlarged or diminished image.  38 C.F.R. § 4.84a, Diagnostic 
Code 6011.  Under Diagnostic Code 6079, a 10 percent 
evaluation is warranted for vision in one eye 20/50 (6/15), 
and vision in the other eye 20/40 (6/12).  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

Detachment of the retina, in chronic form, is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional 10 percent during 
continuance of active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6008 (2004).

The veteran's service medical records are conflicting as to 
whether he suffered a detached left retina.  While the April 
1946 VA examiner concluded that there was evidence of a 
retinal detachment, the April 1995 VA examiner concluded that 
what was perceived as a retinal detachment was likely just 
the appellant's staphyloma.  The April 1995 examiner found no 
evidence of a retinal detachment, and Dr. Dusse agrees that 
there is no suggestion on physical examination that a left 
retina detachment occurred at any point in the veteran's 
life.  Still, the fact remains that service connection was 
granted for a detached retina more than 50 years ago, and 
that grant is protected.  38 U.S.C.A. § 1159 (West 2002); 38 
C.F.R. § 3.957 (2004).  

Although the veteran underwent left eye surgery in September 
2001, following which he experienced symptoms including 
diplopia, imbalance and dizziness, the surgery itself, and 
the implantation of an intraocular lens, was for the 
treatment of a nonservice-connected cataract.  Moreover, he 
reports that his dizziness symptoms resolved following a 
change in his eyewear prescription.  While he maintains that 
he still experiences some degree of diplopia and imbalance, 
his treating VA physicians attributed the diplopia (and 
dizziness) to non-service-connected veretobasilar ischemic 
disease, a conclusion essentially supported by Dr. Dusse.  
Moreover, the May 2002 VA examiner concluded that it was 
unlikely, in any event, that the diplopia or dizziness 
symptoms were attributable to the service-connected left eye 
disorder.  The May 2002 examiner also concluded that it was 
similarly unlikely that the veteran's reported imbalance 
problems were attributable to the service-connected left eye 
disorder.  

The Board notes that since the September 2001 surgery, the 
veteran has demonstrated visual acuity of 20/40 or better in 
his left eye.  While his left eye is pseudophakic, the Board 
again points out that service-connection is not in effect for 
the left eye cataract which was removed in September 2001, or 
for the residuals of that cataract, including pseudophakia.  
See generally 38 C.F.R. § 4.84a, Diagnostic Code 6029 (2004) 
(establishing the criteria for evaluating visual acuity for 
aphakic eyes).  

In short, the medical evidence on file demonstrates that the 
veteran is not entitled to an increased rating on the basis 
of decreased visual acuity under Diagnostic Code 6079, or any 
other diagnostic code relating to impairment of central 
visual acuity.  Further, the Board finds that at most his 
service-connected left eye disorder is manifested by retinal 
atrophy, consistent with a 10 percent rating under Diagnostic 
Code 6011.  The evidence does not demonstrate any chronic 
form or residuals of retinal detachment, and his other 
reported symptoms of dizziness, diplopia and imbalance either 
have resolved, or have been attributed by treating or 
examining physicians to nonservice-connected disorders.  The 
Board accordingly concludes that his disability does not more 
nearly approximate the criteria for a rating in excess of 10 
percent under any applicable diagnostic code.  The 
preponderance of the evidence is against his claim, and his 
claim is therefore denied.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  The veteran has not specifically 
described how, or even if, his service-connected left eye 
disorder has interfered with his employment, and in fact has 
identified other disorders as contributing to his decision to 
retire.  Further, his last employer wrote a statement on his 
behalf which did not mention any eye problems.  Nor is there 
otherwise any evidence suggesting that his disability has 
interfered with employment.

Moreover, there is no evidence that the veteran's disability 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  In this regard, the Board recognizes that the 
veteran believes his dizziness, diplopia and imbalance 
problems are secondary to his service-connected left eye 
disorder.  As already discussed, however, those symptoms have 
been attributed by his treating and examining physicians to 
nonservice-connected disorders.  While he also reports 
trouble with reading, walking, traversing stairs and driving, 
the Board points out that his current left eye disablement is 
primarily caused by nonservice-connected conditions.  In 
essence, the evidence shows that the manifestations of the 
service-connected disability are those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment resulting from 
the disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

Entitlement to an increased disability rating for residuals 
of a detached left retina is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


